DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4 and 9-16 in the reply filed on November 23, 2021 is acknowledged.
Claims 5-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2014/0254127).
Regarding claim 1, Tan discloses a lighting device, comprising: a lighting unit in which a first light source (330) in a first wavelength band and a second light source (332) in a second wavelength band are arranged; and a wavelength conversion film in which a wavelength conversion region (344a) is arranged at a position opposite to the first light source (330), and a transmission region (344c) is arranged at a position opposite to the second light source (332).

Regarding claim 3, Tan discloses a lighting device wherein the first light source and the second light source are repeatedly arranged in a predetermined pattern (Fig. 3C).
Regarding claim 4, Tan discloses a lighting device wherein the wavelength conversion region comprises any one wavelength conversion material of inorganic phosphors, quantum dots, perovskites, and cellophanes (π[0059]).
Regarding claim 9, Tan discloses a wavelength conversion film comprising: a wavelength conversion region (344a) configured to be arranged at a position opposite to a first light source (330) in a first wavelength band of a lighting unit; and a transmission region (344c) configured to be arranged at a position opposite to a second light source (332) in a second wavelength band of the lighting unit.
Regarding claim 10, Tan discloses a wavelength conversion film wherein the first light source is a first color, and the second light source is a second color different from the first color (π[0059]).
Regarding claim 11, Tan discloses a wavelength conversion film wherein the wavelength conversion region comprises any one wavelength conversion material of inorganic phosphors, quantum dots, perovskites, and cellophanes (π[0059]).

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeuffer et al. (US 2015/0207043).
Regarding claim 1, Pfeuffer discloses a lighting device, comprising: a lighting unit in which a first light source (3R) in a first wavelength band and a second light source (3B) in a second wavelength band are arranged; and a wavelength conversion film (1, 2) in which a wavelength conversion region is arranged at a position opposite to the first light source (3R), 
Regarding claim 2, Pfeuffer discloses a lighting device wherein the first light source is a first color (3R, red emitting), and the second light source is a second color (3B, blue emitting different from the first color (π[0071]).
Regarding claim 3, Pfeuffer discloses a lighting device wherein the first light source and the second light source are repeatedly arranged in a predetermined pattern (Fig. 1F).
Regarding claim 9, Pfeuffer discloses a wavelength conversion film (1, 2) comprising: a wavelength conversion region configured to be arranged at a position opposite to a first light source (3R) in a first wavelength band of a lighting unit; and a transmission region configured to be arranged at a position opposite to a second light source (3B) in a second wavelength band of the lighting unit (Fig. 1F, π[0071]).
Regarding claim 10, Pfeuffer discloses a wavelength conversion film wherein the first light source is a first color, and the second light source is a second color different from the first color (π[0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer et al. (US 2015/0207043) in view of Tan et al. (US 2014/0254127).

Regarding claim 13, Pfeuffer discloses a wavelength conversion film (1, 2) wherein at least two of an inorganic phosphor layer, a quantum dot layer, and a perovskite layer are stacked in the wavelength conversion region (Fig. 1F).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer et al. (US 2015/0207043) in view of Shimizu et al. (US 2019/0195466).
Regarding claim 14, Pfeuffer fails to exemplify an air gap is formed between the wavelength conversion materials in the wavelength conversion region. Shimizu discloses a wavelength conversion film provided with air gaps formed between the wavelength conversion .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer et al. (US 2015/0207043) in view of Lin (US 2015/0109771).
Regarding claim 15, Pfeuffer fails to exemplify a first nano patterned layer for scattering emitted light is formed on a surface of the wavelength conversion film. Lin discloses a wavelength conversion film comprising a nano patterned layer for scattering emitted light on a surface of the wavelength conversion film in order to control the light emission of the light source (π[0041]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the nano patterned layer as disclosed by Lin in the wavelength conversion film of Pfeuffer in order to control the light emission of the light source.
Regarding claim 16, Pfeuffer fails to exemplify a nano patterned layer for inducing emitted light in a preset direction is formed on a surface of the wavelength conversion film. Lin discloses a wavelength conversion film comprising a nano patterned layer for inducing emitted light in a preset direction is formed on a surface of the wavelength conversion film in order to control the light emission of the light source (π[0041]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the nano patterned layer as disclosed by Lin in the wavelength conversion film of Pfeuffer in order to control the light emission of the light source.



Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879